Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2022, 06/13/2022 and 07/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Affidavit filed on 07/21/2022 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3 of the claim, please change “;” to --,--.
In line 19 of the claim, after “2.26 g/cm3,”, please add --and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7, 18, 21-24, 26 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka et al. (“Wakizaka”, US 20140335428 A1, disclosed in IDS) in view of Tokuda et al. (“Tokuda”, US 20130071730 A1), Long et al. (“Long”, US 20100176767 A1) and Sotowa et al. (“Sotowa”, US 20070092428 A1, disclosed in IDS).
Regarding claim 1, Wakizaka teaches a carbon material suitable for a non-aqueous secondary battery, the carbon material (Wakizaka, Title, [0001], e.g., carbon material; graphite material (which is a carbon material) for a non-aqueous electrolyte secondary battery), comprising 
a graphite capable of occluding and releasing lithium ions (Wakizaka, [0084], [0088], e.g., crystallinity of graphite is high and a space in which lithium ions can be intercalated increases (which is being interpreted as a graphite capable of occluding and releasing lithium ions); graphite material; insertion/elimination of lithium ions), 
wherein the carbon material has a Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.2 or greater (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.2 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.2 or greater)), 
wherein the carbon material has a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and falls in the claimed range of 0.08 mL/g or more) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g)), 
wherein the carbon material has a roundness of 0.8 to 1.0 ( which overlaps the claimed range of 0.88 or greater) (Wakizaka, Abstract, [0055], [0057], e.g., graphite material has pores, wherein the pore has a circularity degree of 0.75 to 1.0 (which is being interpreted as a roundness of 0.75 to 1.0 which overlaps the claimed range of 0.88 or greater); the degree of circularity is 0.75 to 1.0 and still more preferably 0.8 to 1.0 (which overlaps the claimed range of 0.88 or greater)), 
wherein the carbon material has a ratio of a pore diameter to particle diameter, PD/d50 (%), 1/1.5 to 1/13 (which equals to 0.67 to 0.077 which falls in the claimed range of 1.8 or less) (Wakizaka, [0036], e.g., graphite material, wherein, when an average particle diameter based on a volume measured in a solvent using a laser diffraction type particle size distribution analyzer is described as D50 and an average pore diameter measured by mercury intrusion technique is described as PDAVE, D50/PDAVE is 1.5 to 13 (which is when converted to PDAVE/D50 (equivalent to pore diameter to particle diameter ratio, PD/d50 (%)), is 1/1.5 to 1/13, which equals to 0.67 to 0.077 (which falls in the claimed range of 1.8 or less))). 
Wakizaka teaches the carbon material having a cumulative pore volume at pore diameters in a range of 3 um or less which overlaps the claimed a range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Wakizaka teaches a roundness of 0.8 to 1.0 which overlaps the claimed range of 0.88 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Wakizaka does not teaches the carbon material comprising a carbonaceous material; and a spheroidized graphite made of at least one selected from the group consisting of flake graphite, crystalline graphite, and vein graphite, the carbon material is a composite carbon material capable of occluding and releasing lithium ions, wherein the carbon material has a true density in a range of 1.9 to 2.26 g/cm3, and wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.3 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), as determined by mercury intrusion porosimetry, of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm).
However, in the same field of endeavor, Tokuda teaches a negative electrode active material made up of graphite particles (Tokuda, Abstract); examples of natural graphite include flake graphite and amorphous graphite (which is a carbonaceous material and is expected to be capable of occluding and releasing lithium ions; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Tokuda, [0039]); and the graphite is in the form of spheroidized natural graphite particles (which is expected to be capable of occluding and releasing lithium ions; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Tokuda, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the carbon material comprising a carbonaceous material; and a spheroidized graphite made of at least one selected from the group consisting of flake graphite, the carbon material is a composite carbon material capable of occluding and releasing lithium ions, for the purpose of low cost and/or ease of electrode production (Tokuda, [0039]).  The combination of flake graphite and a carbonaceous material is likely to be obvious when it does no more than yield predictable results. (See MPEP § 2143, A.).
Wakizaka in view of Tokuda does not teaches wherein the carbon material has a true density in a range of 1.9 to 2.26 g/cm3, and wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.3 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), as determined by mercury intrusion porosimetry, of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm).
However, in the same field of endeavor, Long teaches a porous carbon electrode structure having pores wherein the pores have an average diameter that ranges from about 2 nm to about 1 um (Long, Abstract); and the porous carbon electrode structure having a half width at half maximum of pore distribution, log (nm), of 0.3345 (which falls in the claimed range of 0.3 or greater), wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore distribution (nm) with a horizontal axis expressed in common logarithm, log (nm) (Long, Fig. 4, [0008], e.g., FIG. 4 is a pore-size distribution plot derived from nitrogen-sorption porosimetry measurements, showing a narrowing of the pores of the carbon nanofoam after incorporation of the FeOx coatings; (as shown in Fig. 4, when the horizontal axis is converted to log (nm), the 20 h FeOx has a half width at half maximum of pore distribution, log (nm), of about 0.3345 ((log(14nm)-log(3nm))/2=0.3345))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.3 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm), for the purpose of enhancing charge-storage capacity (Long, [0038]).  
Wakizaka in view of Tokuda and Long does not teaches wherein the carbon material has a true density in a range of 1.9 to 2.26 g/cm3.
However, in the same field of endeavor, Sotowa teaches a carbon material for battery electrode comprising a true density of 2.21 to 2.23 g/cm3 (which falls in the claimed range of 1.9 to 2.26 g/cm3) (Sotowa, Title, [0030], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material having a true density falling in the claimed range of 1.9 to 2.26 g/cm3, for the purpose of providing a high charge/discharge capacity and/or exhibiting excellent charge/discharge cycle characteristics and/or large-current load characteristics (Sotowa, [0002]).
Claim 1 is directed to a product.  The product-by-limitations “determined by mercury instrusion”, “as determined by a flow-type particle image analysis” and “as determined by mercury intrusion porosimetry)” of claim 1 does not distinguish the product of the instant application from the product of Wakizaka.  (See MPEP § 2113).
Regarding claim 3, Wakizaka in view of Tokuda, Long and Sotowa teaches the carbon material for a non-aqueous secondary battery having a cumulative pore volume at pore diameters in a range of 0.01 um to 1 um as disclosed in claim 1 above.  
Wakizaka does not teaches a half width at half maximum of pore distribution, log (nm), of 0.45 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), as determined by mercury intrusion porosimetry, of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm).
However, in the same field of endeavor, Long teaches a porous carbon electrode structure having pores wherein the pores have an average diameter that ranges from about 2 nm to about 1 um (Long, Abstract); and the porous carbon electrode structure having a half width at half maximum of pore distribution, log (nm), of 0.3345, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter range of 2 nm to 30 nm (which overlaps the claimed range of from 0.01 um to 1 um) in a pore distribution (nm) with a horizontal axis expressed in common logarithm, log (nm) (Long, Fig. 4, [0008], e.g., FIG. 4 is a pore-size distribution plot derived from nitrogen-sorption porosimetry measurements, showing a narrowing of the pores of the carbon nanofoam after incorporation of the FeOx coatings; (as shown in Fig. 4, when the horizontal axis is converted to log (nm), the 20 h FeOx has a half width at half maximum of pore distribution, log (nm), of about 0.3345 ((log(14nm)-log(3nm))/2=0.3345))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.45 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm), for the purpose of enhancing charge-storage capacity (Long, [0038]).  The half width at half maximum of pore distribution, log (nm) of 0.3345 is close enough that one skilled in the art would have expected similar properties. (See MPEP § 2144.05).  Long’s pore diameter range of 2 nm to 30 nm overlaps that of the claimed range of 0.01 um to 1 um; therefore, a prima facie case of obviousness exists.  (See MPEP § 2144.05).  
Claim 3 has a dependency on claim 1 which are both directed to a product.  The product-by-limitations “as determined by mercury intrusion porosimetry” of claim 3 does not distinguish the product of the instant application from the product of Wakizaka in view of Yamada and Long.  (See MPEP § 2113).
Regarding claim 5, Wakizaka in view of Tokuda, Long and Sotowa teaches the carbon material for a non-aqueous secondary battery according to claim 1 as disclosed above.  
Wakizaka does not teaches wherein the carbon material is a spheroidized graphite made of flake graphite.
However, in the same field of endeavor, Tokuda teaches a negative electrode active material made up of graphite particles (Tokuda, Abstract); natural graphite may be flake graphite (Tokuda, [0039]); and the graphite is in the form of spheroidized natural graphite particles (Tokuda, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material is a spheroidized graphite made of flake graphite, for the purpose of low cost and/or ease of electrode production (Tokuda, [0039]).
Regarding claim 7, Wakizaka in view of Tokuda, Long and Sotowa teaches the carbon material for a non-aqueous secondary battery according to claim 1 as disclosed above.  Wakizaka teaches a non-aqueous secondary battery (Wakizaka, Title, [0001], [0047], e.g., a non-aqueous electrolyte secondary battery) comprising: 
a positive electrode and a negative electrode, each is expected to be capable of occluding and releasing lithium ions (Wakizaka, Abstract, [0140]-[0141], e.g., lithium ion secondary battery has a structure in which a positive electrode and a negative electrode are soaked in an electrolyte); and 
an electrolyte (Wakizaka, [0140], e.g., an electrolyte), 
wherein the negative electrode comprises a current collector and a negative electrode active material layer on the current collector, and wherein the negative electrode active material layer comprises the carbon material (Wakizaka, [0001], [0066], [0129]-[0138], [0140], e.g., graphite material (which is a carbon material) which is suitable as an electrode material for a non-aqueous electrolyte secondary battery; graphite material is used as a negative electrode for a lithium ion secondary battery; carbon material for a battery electrode may be used as, for example, a negative electrode active material and an agent for imparting conductivity to a negative electrode of a lithium ion secondary battery; electrode is obtained, for example, by applying the paste for an electrode to a collector, followed by drying and pressure molding; the collector may be a foil (which is being interpreted as current collector)).
Regarding claim 18, Wakizaka teaches a total pore volume in a range of from 0.35 cm3/g to 0.65 cm3/g (which is equivalent to 0.35 mL/g to 0.65 mL/g which is close to the claimed range of from 0.7 mL/g to 10 mL/g) (Wakizaka, [0033], e.g., the total pore volume measured by mercury intrusion technique is 0.35 cm3/g to 0.65 cm3/g (which is merely close to the claimed range of 0.7 mL/g or more to 10 mL/g or less)).
Wakizaka’s total pore volume does not overlap with that of the claimed range but are merely close; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Claim 18 has a dependency on claim 1 which are both directed to a product.  The product-by-limitations “as determined by mercury intrusion porosimetry” of claim 18 does not distinguish the product of the instant application from the product of Wakizaka.  (See MPEP § 2113).
Regarding claim 21, Wakizaka teaches a BET specific surface area of 0.4 m2/g to 5 m2/g, which overlaps the claimed range of from 4.9 to 30 m2/g (therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)) (Wakizaka, [0037], [0205], e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which overlaps the claimed range of from 4.9 to 30 m2/g; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))).
Regarding claim 22, Wakizaka teaches a BET specific surface area of 0.4 m2/g to 5 m2/g, which overlaps the claimed range of from 1 to 25 m2/g (therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)) (Wakizaka, [0037], [0205], e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which overlaps the claimed range of from 1 to 25 m2/g; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))).
Regarding claim 23, Wakizaka teaches a BET specific surface area of 0.4 m2/g to 5 m2/g which overlaps in the claimed range of greater than 4.1 to 20 m2/g (Wakizaka, [0037], [0205], e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which overlaps in the claimed range of 4.1 to 20 m2/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I))).
Regarding claim 24, Wakizaka teaches a BET specific surface area of 0.4 m2/g to 5 m2/g which merely close to the claimed range of 5.1 to 18 m2/g (Wakizaka, [0037], [0205], e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which merely close to the claimed range of 5.1 to 18 m2/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I))).
Regarding claim 26, Wakizaka teaches wherein the Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.8 or less (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.8 or less; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.8 or less)).
Regarding claim 33, Wakizaka teaches a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and overlaps in the claimed range of 0.09 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g) and overlaps in the claimed range of 0.09 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)).
Regarding claim 34, Wakizaka teaches a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and overlaps in the claimed range of 0.01 to 0.25 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g) and overlaps in the claimed range of 0.01 to 0.25 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)).
Regarding claim 35, Wakizaka teaches a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and overlaps in the claimed range of 0.11 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g) and overlaps in the claimed range of 0.11 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)).
Regarding claim 36, Wakizaka teaches a carbon material (Wakizaka, Title, [0001], e.g., carbon material; graphite material (which is a carbon material) for a non-aqueous electrolyte secondary battery), comprising 
a graphite capable of occluding and releasing lithium ions (Wakizaka, [0084], [0088], e.g., crystallinity of graphite is high and a space in which lithium ions can be intercalated increases (which is being interpreted as a graphite capable of occluding and releasing lithium ions); graphite material; insertion/elimination of lithium ions), 
wherein the carbon material has a total pore volume in a range of from 0.35 cm3/g to 0.65 cm3/g (which is equivalent to 0.35 mL/g to 0.65 mL/g which is merely close to the claimed range of from 0.7 mL/g to 10 mL/g; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)) (Wakizaka, [0033], e.g., the total pore volume measured by mercury intrusion technique is 0.35 cm3/g to 0.65 cm3/g (which is merely close to the claimed range of 0.7 mL/g or more to 10 mL/g or less; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))).
wherein the carbon material has a Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.2 or greater (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.2 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.2 or greater)), 
wherein the carbon material has a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and falls in the claimed range of 0.08 mL/g or more) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g)), 
wherein the carbon material has a roundness of 0.8 to 1.0 (which overlaps the claimed range of 0.88 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)) (Wakizaka, Abstract, [0055], [0057], e.g., graphite material has pores, wherein the pore has a circularity degree of 0.75 to 1.0 (which is being interpreted as a roundness of 0.75 to 1.0 which overlaps the claimed range of 0.88 or greater); the degree of circularity is 0.75 to 1.0 and still more preferably 0.8 to 1.0 (which overlaps the claimed range of 0.88 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))), 
wherein the carbon material has a ratio of a pore diameter to particle diameter, PD/d50 (%), 1/1.5 to 1/13 (which equals to 0.67 to 0.077 which falls in the claimed range of 1.8 or less) (Wakizaka, [0036], e.g., graphite material, wherein, when an average particle diameter based on a volume measured in a solvent using a laser diffraction type particle size distribution analyzer is described as D50 and an average pore diameter measured by mercury intrusion technique is described as PDAVE, D50/PDAVE is 1.5 to 13 (which is when converted to PDAVE/D50 (equivalent to pore diameter to particle diameter ratio, PD/d50 (%)), is 1/1.5 to 1/13, which equals to 0.67 to 0.077 (which falls in the claimed range of 1.8 or less))), and 
wherein the carbon material is suitable for a non-aqueous secondary battery (Wakizaka, Title, [0001], e.g., carbon material; graphite material (which is a carbon material) for a non-aqueous electrolyte secondary battery).
Wakizaka teaches the carbon material has a total pore volume in a range of from 0.35 cm3/g to 0.65 cm3/g, which is equivalent to 0.35 mL/g to 0.65 mL/g, is merely close to the claimed range of from 0.7 mL/g to 10 mL/g; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))
Wakizaka teaches the carbon material having a cumulative pore volume at pore diameters in a range of 3 um or less which overlaps the claimed a range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Wakizaka teaches a roundness of 0.8 to 1.0 which overlaps the claimed range of 0.88 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Claim 36 is directed to a product.  The product-by-limitations “determined by mercury intrusion” and “as determined by a flow-type particle image analysis” of claim 36 does not distinguish the product of the instant application from the product of Wakizaka.  (See MPEP § 2113).
Regarding claim 37, Wakizaka teaches a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and overlaps in the claimed range of 0.09 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g) and overlaps in the claimed range of 0.09 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)).
Regarding claim 38, Wakizaka teaches a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and overlaps in the claimed range of 0.01 to 0.25 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g) and overlaps in the claimed range of 0.01 to 0.25 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)).
Regarding claim 39, Wakizaka teaches a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and overlaps in the claimed range of 0.11 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g) and overlaps in the claimed range of 0.11 to 0.3 mL/g; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)).
Regarding claim 40, Wakizaka teaches a tap density of 0.9 to 1.6 g/cm3 (which overlaps the claimed range of 0.6 to 1.5 g/cm3; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Wakizak, [0096], e.g., powder density (tap density) is 0.9 to 1.6 g/cm3; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka et al. (“Wakizaka”, US 20140335428 A1, disclosed in IDS) in view of Tokuda et al. (“Tokuda”, US 20130071730 A1), Long et al. (“Long”, US 20100176767 A1) and Sotowa et al. (“Sotowa”, US 20070092428 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Yamada et al. (“Yamada”, JP 2011086617 A, translation disclosed in IDS).
Regarding claim 6, Wakizaka in view of Tokuda, Long and Sotowa teaches the carbon material for a non-aqueous secondary battery according to claim 1 as disclosed above.  
Wakizaka does not teaches wherein the carbon material has a frequency of particles having a particle diameter of 3 um or less of from 1% to 60%, wherein the particle diameter and the frequency of the particles is measured using a flow-type particle image analyzer after the carbon material has been irradiated with ultrasonic waves of 28 kHz at a power of 60 W for 5 minutes.
However, in the same field of endeavor, Yamada teaches a carbon material for lithium-ion secondary battery by which the particle diameter measured about the carbon material particle by the flow type particle image analysis apparatus, and in the carbon material particle which irradiated the ultrasonic wave of 28 kHz for 10 minutes with the output 60W – particle number frequency with a particle diameter of 5 micrometers or less – 40% to 85% (which is being interpreted as carbon material has a frequency of particles with a particle diameter of 5 um or less (which overlaps the claimed range of 3 um or less) of 40% to 85% (which overlaps the claimed range of 1% to 60%))) (Yamada, Title, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a frequency of particles having a particle diameter of 3 um or less of from 1% to 60%, for the purpose of providing high capacity (Yamada, [0082]).  Yamada’s particle diameter and frequency of particles overlap that of the claimed ranges; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Claim 6 has a dependency on claim 1 which are both directed to a product.  The product-by-limitations “wherein the particle diameter and the frequency of the particles is measured using a flow-type particle image analyzer after the carbon material has been irradiated with ultrasonic waves of 28 kHz at a power of 60 W for 5 minutes” of claim 6 does not distinguish the product of the instant application from the product of Wakizaka in view of Yamada.  (See MPEP § 2113).
Regarding claim 19, Wakizaka in view of Tokuda, Long, Sotowa and Yamada teaches the carbon material of claim 6 as disclosed above.  
Wakizaka does not teaches wherein the carbon material has a frequency of particles with a particle diameter of 3 um or less of from 1% to 30%.
However, in the same field of endeavor, Yamada teaches a carbon material for lithium-ion secondary battery by which the particle diameter measured about the carbon material particle by the flow type particle image analysis apparatus, and in the carbon material particle which irradiated the ultrasonic wave of 28 kHz for 10 minutes with the output 60W – particle number frequency with a particle diameter of 5 micrometers or less – 40% to 85% (which is being interpreted as carbon material has a frequency of particles with a particle diameter of 5 um or less (which overlaps the claimed range of 3 um or less) of 40% to 85%)) (Yamada, Title, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a frequency of particles with a particle diameter of 3 um or less of from 1% to 30%, for the purpose of providing high capacity (Yamada, [0082]).  Yamada’s particle diameter overlap that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).  Yamada’s frequency of particles does not overlap with that of the claimed range but are close; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).

Response to Arguments
Applicant's arguments and Affidavit filed 07/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Wakizaka's ¶ [0096], Wakizaka does not appear to have densities as claimed. ... Claim 1 and claim 36 also recite that "the carbon material has a cumulative pore volume, at a pore diameter offrom 0.01 pm to I pm, of 0.08 mL/g or more." Point 9 of the office action alleges that Wakizaka's ¶¶ [0028]1, [0032], [0034], overlap with the claimed range of 0.01 to I pm and volume of 8 mL/g or more, in the description of Wakizaka's volume of 0.18 to 0.60 cm3/g (i.e., mL/g) for Wakizaka's range of 3 pm or less. However, Wakizaka itself contradicts the office action's allegation and the office action fails to explain how Wakizaka nonetheless overlaps with the claimed feature, despite Wakizaka's FIG. 4. In particular, as seen in Wakizaka's FIG. 4, Wakizaka's Examples 1 to 4 and Comparative Example I show that Wakizaka's disclosure, for a pore diameter of 1000 nm (i.e., I pm, as claimed, shown on the x-axis of Wakizaka's FIG. 4), that Wakizaka's materials have accumulated pore volumes (cm3/g = mL/g) of less than 0.05 mL/2 . Wakizaka's accumulated pore volumes are more in the range of 0.03 to 0.04 mL/g, i.e., less than half of the claimed value in each of claims 1 and 36, though Wakizaka's same plots clearly show that the curvature of the distributions in Wakizaka conform to its described "pores having a diameter of3 pm or less measured by mercury intrusion technique is 0.18 cm3/g to 0.60 cm3/g," as the long dashed line at the bottom of the plot is Wakizaka's Comparative Example 1 (-0.16 mL/g). … However, as evidenced by Wakizaka, the claimed feature does not necessarily flow from Wakizaka and most likely does not exist in Wakizaka's disclosure at all. In addition, there is no indication that such a feature should be pursued based on anything in the cited art. Thus, the office action relies on a defective inherency position, defeated by the primary reference on which the position relies, to assert that the claim feature would be "obvious" (although undisclosed) to achieve. … The office action does not establish the inherency of the accumulated pore volume nor any reason for changing Wakizaka's features, which appears necessary to maintain Wakizaka's production of electrodes that have a high energy density, while maintaining ultra-long cycle characteristics and large current load characteristics required for large batteries at high levels, at an inexpensive price, as described in Wakizaka's ¶ [0028]. … Regarding the total pore volume recited in the new claims, Wakizaka describes a total pore volume of 0.35 to 0.65 mL/g, e.g., in Wakizaka's ¶ [0064]. While it is acknowledged that Wakizaka does not explicitly state that this total pore volume is "required," Wakizaka's examples uniformly evidence that Wakizaka's material has total pore volumes of no more than 0.453 mL/g. Wakizaka describes that this feature is important to achieving sufficient diffusion of lithium ions in a negative electrode material, and so that the density of the active substance in the electrode is increased when the graphite material is used as a negative electrode for a lithium ion secondary battery, as indicated in Wakizaka's ¶ [0065]. This feature separately further establishes the non-obviousness of the claims. Regarding the BET surface area that the office action alleges to be obvious over Wakizaka, citing to Wakizaka's ¶¶ [0037], [0095], etc., describing a maximum of 5, preferably 3.5, m2/g, Wakizaka's examples show that the upper end of this range causes a diminution of the properties in Wakizaka's batteries. Amending Wakizaka to its alleged upper limit tolerated in "preferred embodiments" without otherwise compensating in a way Wakizaka's general tolerance of everything does not disclose or enable, would not have had a reasonable expectation of success in maintaining Wakizaka's battery quality, as evidenced by Wakizaka's examples, shown above (only Example 7 approaches the claim, but it requires a Raman R value of 0.15, below the claimed value of "0.2 or greater"). In fact, no example in Wakizaka supports a conclusion that a person of ordinary skill in the art would have reasonably expected to maintain the function of Wakizaka's battery while combining only these two claim features, let alone the several others argued to overlap, with or without evidence to the contrary. The only examples in Wakizaka that fall within the Raman R values claimed have significantly lower BET surface areas.” (Remarks, Pages 8-12).
In the Affidavit, Applicant argues that “Wakizaka does not describe the claim feature “wherein the carbon material has a cumulative pore volime, at a pore diameter of from 0.01 um to 1 um, of 0.08 mL/g or more, determined by mercury intrusion,” which continues to be recited in claim I and has been rejected over Wakizaka. … The office action in item 9 takes the position that Wakizaka’s [0028], [0032], [0034], overlap with the claimed range of 0.01 to 1 um and volume of 8 mL/g or more, in the description of Wakizaka’s volume of 0.18 to 0.60 cm3/g (i.e., mL/g) for Wakizaka’s range of 3 um or less. However, Wakizaka shows that the office action is incorrect, based on Wakizaka’s FIG. 4 … The y-axis of Wakizaka’s plot above shows the accumulated pore volume in cm3/g, which 1s equivalent to mL/g. The x-axis of Wakizaka’s plot above shows the pore diameter of the pores in their contribution to the accumulated pore volume on the right. From Wakizaka’s plot above it is apparent that Wakizaka’s carbon material has a lower contribution of smaller pore diameters to the accumulated pore volume, which I estimate to be no more than 0.04 mL/g. Comparative Example A5, which has the worst low-temperature output characteristics (normed to Comparative Example A1) of Table 2A, inserted below, is outside of the claimed range of “0.08 or more mL/g,” but within Wakizaka’s range. In my view, this shows a superior effect which could not have been predicted based upon Wakizaka. The above also show that Wakizaka does not possess or make apparent the  feature that ‘the carbon material has a cumulative pore volume, at a pore diameter of from 0.01 um ta 1 um, of 0.08 mL/s or more, determined by mercury intrusion.’ If Wakizaka were to have the feature “the carbon material has a cumulative pore volume, at a pore diameter of from 0.01 um to 1 um, of 0.08 mL/g or more, determined by mercury intrusion” claimed, but also have the features actually required by Wakizaka’s disclosure in § [0034] and in Wakizaka as a whole, i.e., “accumulated volume of the pores having a diameter of 3 um or less measured by mercury intrusion technique is 0.18 carl to 0,60 cm3/g,” Wakizaka’s distributions would have to have had a significant increase in the early portion of the range, and likely the opposite concavity. I do not recognize any information in Wakizaka that would have given Wakizaka’s carbon material the feature “the carbon material has a cumulative pore volume, at a pore diameter of from 0.01 um to 1 um, of 0.08 mL/g or more, determined by mercury intrusion,” recited in the present claims.” (Affidavit, Pages 2-5).
Applicant’s argument is not persuasive.   
Wakizaka teaches wherein the carbon material has a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and falls in the claimed range of 0.08 mL/g or more) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated volume of the pores having a diameter (which is being interpreted as a cumulative pore volume having pore diameters) of 3 um or less (which overlaps the claimed range of 0.01 um to 1 um) is 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g)), 
Wakizaka teaches the carbon material having a cumulative pore volume at pore diameters in a range of 3 um or less which overlaps the claimed a range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Wakizaka teaches a total pore volume in a range of from 0.35 cm3/g to 0.65 cm3/g (which is equivalent to 0.35 mL/g to 0.65 mL/g which is close to the claimed range of from 0.7 mL/g to 10 mL/g) (Wakizaka, [0033], e.g., the total pore volume measured by mercury intrusion technique is 0.35 cm3/g to 0.65 cm3/g (which is merely close to the claimed range of 0.7 mL/g or more to 10 mL/g or less)).
Wakizaka’s total pore volume does not overlap with that of the claimed range but are merely close; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Wakizaka teaches a BET specific surface area of 0.4 m2/g to 5 m2/g, which overlaps the claimed range of from 1 to 25 m2/g of claim 22 (therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)) (Wakizaka, [0037], [0205], e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which overlaps the claimed range of from 1 to 25 m2/g of claim 22; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))).
Wakizaka teaches wherein the carbon material has a Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.2 or greater (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.2 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.2 or greater)).
Sotowa teaches a carbon material for battery electrode comprising a true density of 2.21 to 2.23 g/cm3 (which falls in the claimed range of 1.9 to 2.26 g/cm3) (Sotowa, Title, [0030], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material having a true density falling in the claimed range of 1.9 to 2.26 g/cm3, for the purpose of providing a high charge/discharge capacity and/or exhibiting excellent charge/discharge cycle characteristics and/or large-current load characteristics (Sotowa, [0002]).
Applicant has not shown unexpected results over a claimed range, both inside and outside the claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (See MPEP 716.02(d)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIXIA ZHANG/Primary Examiner, Art Unit 1723